Case: 5:19-cr-00010-JMH-MAS Doc #: 38 Filed: 02/06/19 Page: 1 of 1 - Page ID#: 191



                      UNITED STATES DISTRICT COURT                       Eastern District of Kentucky
                      EASTERN DISTRICT OF KENTUCKY                              FILED
                            CENTRAL DIVISION
                               LEXINGTON                                       FEB - 6 2019
                                                                               AT LEXINGTON
                                                                              ROBERT R CARR
CRIMINAL ACTION N0.5: 19-CR-10-S-JMH-MAS                                 CLERK U.S. DISTRICT COURT


UNITED STATES OF AMERICA                                                       PLAINTIFF


v.                        MOTION OF UNITED STATES
                          FOR ISSUANCE OF SUMMONS

RASHA WD LAMAR TULLOCH                                                     DEFENDANT
    aka USERPLAYGAMEOO,
    aka USERIO,
    aka UXSR, and
    aka UXSRFONE

                                       * * * * *
      The United States moves for the issuance of summons for the presence of the

Defendant, RASHA WD LAMAR TULLOCH, to answer the felony charges returned by

the Grand Jury on February 6, 2019.

                                            Respectfully submitted,


                                            ROBERT M. DUNCAN, JR.
                                            UNITED STATES ATTO           Y


                                      By:
                                            K tliry M. ~na son
                                            Assistant United States Attorney
                                            260 W. Vine Street, Suite 300
                                            Lexington, Kentucky 40507-1612
                                            (859) 685-4885
                                            FAX (859) 233-2747
                                            Kathryn.Anderson@usdoj.gov
